Case 3:17-cv-02324-AJB-DEB Document 182 Filed 07/09/21 PageID.4462 Page 1 of 11




 11   Michael A. Amon, SB # 226221
      Amon@fr.com
 22   Madelyn S. McCormick, SB # 320063
 33   MMcCormick@fr.com
      FISH & RICHARDSON P.C.
 44
      12860 El Camino Real, Suite 400
 55   San Diego, CA 92130
 66   Telephone: (858) 678-5070
      Fax: (858) 678-5099
 77
      [Additional counsel listed on following page]
 88
      Attorneys for Plaintiffs
 99
10
10                           UNITED STATES DISTRICT COURT
11
11                        SOUTHERN DISTRICT OF CALIFORNIA
12
12    MICHAEL BLOOM, STEPHEN              )       Case No.: 3:17-cv-02324-AJB-DEB
      CHATZKY, TONY DIAZ, VALERIE )
13
13    GRISCHY, PENNY HELMS,               )       JOINT CASE MANAGEMENT
14
14    BENJAMIN HERNANDEZ, DOUG )                  CONFERENCE STATEMENT
15    HIGGINS, SUZONNE KEITH,             )
15
      GERALD STARK, ANNA STARK, and )
16
16    DAVID WILSON, individually and on )        Hearing Date:   July 16, 2021
17    behalf of themselves and all others )      Time:           1:30 pm
17
      similarly situated,                 )      Place:          Telephonically
18
18                                        )      Before:         Mag. Judge Butcher
19
19
                    Plaintiffs,           )
                                          )
20
20          vs.                           )
21
21                                        )
      CITY OF SAN DIEGO,                  )
22
22                                        )
23
23                  Defendant.            )
                                          )
24
24
25
25
26
26
27
27
28
28


                                                      Case No. 3:17-CV-02324-AJB-DEB
Case 3:17-cv-02324-AJB-DEB Document 182 Filed 07/09/21 PageID.4463 Page 2 of 11




 11   Maria Foscarinis, DC SB # 397792 (Admitted Pro Hac Vice)
      mfoscarinis@nlchp.org
 22   NATIONAL LAW CENTER ON HOMELESSNESS AND POVERTY
 33   2000 M Street, NW, Suite 210
      Washington, DC 20036
 44
      Telephone: (202) 638-2835 x 102/Fax: (202) 628-2737
 55
 66   Ann E. Menasche, SB # 74774
      Ann.Menasche@disabilityrightsca.org
 77   Lili Graham, SB # 284264
 88   Lili.Graham@disabilityrightsca.org
      DISABILITY RIGHTS CALIFORNIA
 99   530 B Street, Suite 400
10    San Diego, CA 92101
10
      Telephone: (619) 814-8524/Fax: (619) 239-7906
11
11
12
12    Benjamin Conway, SB # 246410
      ben.conway@disabilityrightsca.org
13
13    DISABILITY RIGHTS CALIFORNIA
14
14    350 S. Bixel St., Suite 290
      Los Angeles, CA 90017
15
15    Telephone: (213) 213-8000/Fax: (213) 213-8001
16
16
17    Stuart Seaborn, SB # 198590
17
      sseaborn@dralegal.org
18
18    Shira J. Tevah, SB # 307106
19    stevah@dralegal.org
19
      DISABILITY RIGHTS ADVOCATES
20
20    2001 Center Street, 4th Floor,
21
21
      Berkeley, CA 94704
      Telephone: (510) 665-8644/Fax: (510) 665-8511
22
22
23
23    Robert Scott Dreher, SB #120527
      scott@dreherlawfirm.com
24
24    DREHER LAW FIRM
25
25    350 West Ash St., Ste. 101
26    San Diego, CA 92101
26    Telephone: (619) 230-8828
27
27    Patricia Syverson, SB # 203111
28    psyverson@bffb.com
28


                                                  Case No. 3:17-CV-02324-AJB-DEB
Case 3:17-cv-02324-AJB-DEB Document 182 Filed 07/09/21 PageID.4464 Page 3 of 11




 11   BONNETT FAIRBOURN FRIEDMAN & BALINT PC
      600 West Broadway, #900
 22   San Diego, CA 92101
 33   Telephone: (619) 798-4292/Fax: (602) 274-1199
 44
      Manfred P. Muecke, SB # 222893
 55   mmuecke@manfredapc.com
 66   MANFRED, APC
      1350 Columbia Street, Suite 603
 77   San Diego, CA 92101
 88   Telephone: (619) 550-4005

 99
10
10
11
11
12
12
13
13
14
14
15
15
16
16
17
17
18
18
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
27
27
28
28


                                                Case No. 3:17-CV-02324-AJB-DEB
Case 3:17-cv-02324-AJB-DEB Document 182 Filed 07/09/21 PageID.4465 Page 4 of 11




 1      I.      Status of the Case
 2           Plaintiffs filed their complaint on November 16, 2017, alleging that certain City
 3   ordinances, namely the Vehicle Habitation Ordinance (“VHO” at SD Muni. Code
 4   § 86.0137(f)) and the Oversized Vehicle Ordinance (“OVO” at SD Muni. Code
 5   § 86.0139(a)) are unconstitutional, discriminatory, and violate Plaintiffs’ rights. Before
 6   the City answered, Plaintiffs filed the First Amended Complaint on February 14, 2018,
 7   largely amending to drop the City’s officials as Named Defendants. Plaintiffs also filed
 8   for a preliminary injunction to enjoin the City from enforcing the then-existing VHO
 9   (the “Original VHO”) on April 30, 2018.
10
10           On August 20, 2018, Judge Battaglia granted in part Plaintiffs’ preliminary
11
11   injunction motion and enjoined the City from enforcing the Original VHO on vagueness
12
12   grounds. See ECF No. 44. The City repealed the Original VHO on February 5, 2019,
13
13   and three months later enacted a replacement VHO (“New VHO”) on May 14, 2019.
14
14   See Wilpert Decl., ECF No. 103-1, ¶ 2.
15
15           From March 2019 through the end of August 2019, the parties were engaged in
16
16   active settlement negotiations, including participating in three settlement conferences
17
17   with Judge Berg. In light of ongoing settlement discussions, the Court stayed all
18
18   discovery for 90 days—a stay that remained in effect until the Court conducted a Case
19
19   Management Conference on September 13, 2019. There, the Court set new deadlines
20
20   regarding class certification. See ECF Nos. 69, 85, 88.
21
21           On November 18, 2019, Plaintiffs filed their Motion for Leave to File a Second
22
22   Amended Complaint (“SAC”), primarily to add the New VHO. ECF No. 93. Plaintiffs
23
23   filed their Motion for Class Certification on January 21, 2020. ECF No. 109. On April
24
24   22, 2020, the Court granted Plaintiffs’ motion to file a SAC and denied without
25
25   prejudice as moot Plaintiffs’ motion for class certification. ECF No. 133. Plaintiffs
26
26   filed their SAC on May 1, 2020 (ECF No. 137, and the City answered on May 22, 2020
27
27   (ECF No. 142), making factual denials and asserting affirmative defenses.
28
28

                                              1        Case No. 3:17-CV-02324-AJB-DEB
Case 3:17-cv-02324-AJB-DEB Document 182 Filed 07/09/21 PageID.4466 Page 5 of 11




 11         Plaintiffs’ SAC includes claims for violation of: (a) Plaintiffs’ substantive due
 22   process rights because the Original VHO and New VHO are unconstitutionally vague;
 33   (b) Plaintiffs’ rights to be secure from unreasonable seizures because the City tows and
 44   impounds vehicles used as shelter without a warrant and without any public safety or
 55   urgent traffic control purpose; (c) Plaintiffs’ Fourteenth Amendment rights to procedural
 66   due process including notice and right to be heard prior to towing and impoundment of
 77   vehicles; (d) Plaintiffs’ Fourteenth Amendment rights to be free from cruel and unusual
 88   punishment; (e) Plaintiffs’ rights to be free from excessive fines; (f) Plaintiffs’ rights to
 99   substantive due process (state created danger) based on the City’s practice of
10
10    impounding vehicles used as shelter and forcing Plaintiffs into unsheltered
11
11    homelessness; (g) Plaintiffs’ rights to travel and equal protection of the laws;
12
12    (h) Plaintiffs’ rights to freely associate under the First and Fourteenth Amendments;
13
13    (i) Plaintiffs’ corresponding rights under the California Constitution; (j) the Bane Act
14
14    Civil Code § 52 for interference with Plaintiffs’ exercise of its rights by threat,
15
15    intimidation and coercion; and (k) the Americans with Disabilities Act (“ADA”), 42
16
16    U.S.C. § 12132 and Section 504 of the Rehabilitation Act, 29 U.S.C. §794 for failing to
17
17    make reasonable modifications to facially neutral policies that disproportionately
18
18    burden people with disabilities and utilizing eligibility criteria to screen out individuals
19
19    with disabilities from the City’s programs. The SAC seeks declaratory and injunctive
20
20    relief ending enforcement of the New VHO, the OVO, and the impoundment of
21
21    Plaintiffs’ vehicles for unpaid tickets, including those resulting from enforcement of the
22
22    Original VHO; restitution for fines and penalties collected and vehicles impounded,
23
23    including under the Original VHO; damages for Named Plaintiffs, and reasonable
24
24    attorneys’ fees and costs from this suit.
25
25          On December 21, 2020, Plaintiffs filed their Renewed Motion for Class
26
26    Certification. ECF No. 157. The Court heard argument on May 6, 2021, and on June
27
27    8, 2021 granted in part Plaintiffs’ motion, certifying a Fed. R. Civ. Pro. 23(b)(2) class
28
28    of plaintiffs defined as follows:


                                                          Case No. 3:17-CV-02324-AJB-DEB
Case 3:17-cv-02324-AJB-DEB Document 182 Filed 07/09/21 PageID.4467 Page 6 of 11




 11            All persons in the City of San Diego who used, use, or will use an RV or other
               vehicle as their only form of shelter, anywhere, at any time, after November 15,
 22            2017.
 33   ECF No. 180 at 25:24.
 44            On May 20, 2021 the parties participated in private mediation through ADR
 55   Services. The Honorable Carla M. Woehrle (Ret.) presided over the all-day virtual
 66   mediation session. The parties were unable to come to resolution on any issue.
 77   Plaintiffs and Defendant remain open to settlement, but have no further mediations
 88   sessions or discussions planned at this time.
 99            The parties have met and conferred regarding this Joint Case Management
10
10    Statement and a proposed case schedule. The parties jointly submit the following
11
11    proposed case schedule that Plaintiffs and the City are willing to agree to, subject to the
12
12    Court’s approval:
13
13           Close of Fact Discovery: December 17, 2021
14
14           Designation of Experts and Disclosure of Expert Reports: January 21, 2022
15
15           Any Rebuttal Reports: February 18, 2022
16
16           Close of Expert Discovery: March 18, 2022
17
17           Deadline for Dispositive Motions: April 22, 2022
18
18           Pretrial Conference: At the Court’s discretion, Week of May 23, 2022.
19
19    II.      What Further Discovery is Needed
20
20             A.    Plaintiffs’ Intentions Regarding Discovery
21
21             Plaintiffs do not anticipate needing extensive additional discovery. Plaintiffs seek
22
22    supplemental and updated productions and interrogatory responses from the City to
23
23    Plaintiffs’ already served discovery requests regarding the New VHO and OVO, and
24
24    the Original VHO to the extent not already produced. Plaintiffs have already served on
25
25    the City requests for production of documents regarding “safe lots,” shelter options, and
26
26    COVID-19 related policies. Plaintiffs will be serving requests regarding similar topics
27
27    on additional third parties in the coming weeks. Plaintiffs anticipate at least some
28
28    limited deposition testimony from these third parties regarding shelters, homelessness,


                                                           Case No. 3:17-CV-02324-AJB-DEB
Case 3:17-cv-02324-AJB-DEB Document 182 Filed 07/09/21 PageID.4468 Page 7 of 11




 11   permanent housing, and “safe lot” operations. Plaintiffs will endeavor to complete this
 22   discovery by November 2021.1
 33          Plaintiffs understand the City may seek second depositions of the Named
 44   Plaintiffs. To the extent the City seeks further testimony on topics other than the New
 55   VHO, Plaintiffs reserve their right to object to second depositions of Named Plaintiffs.
 66   And Plaintiffs intend to provide the City supplemental information regarding the SAC’s
 77   claims through responses to the City’s written discovery requests, in an effort to avoid
 88   the expense and burden related to any second depositions of Named Plaintiffs.
 99          B.      The City’s Intentions Regarding Discovery
10
10           Defendant City of San Diego (the City) will finalize its discovery into the new
11
11    claims alleged in the Second Amended Complaint (Doc. No. 137). The City will
12
12    participate in any third party discovery conducted by Plaintiffs. The City reserves the
13
13    right to take second volumes of the depositions of the named plaintiffs regarding those
14
14    new claims (although the City intends to first determine whether the information can be
15
15    satisfactorily obtained via the above-referenced written discovery). The City
16
16    acknowledges that the Plaintiffs have asserted their intention to object to second
17
17    depositions of any named plaintiff. The City expects that the Plaintiffs will supplement
18
18    and update prior productions and interrogatory responses to previously served
19
19    discovery. The City will conduct full fact and expert discovery, reserving the right to
20
20    use every permissible discovery modality, before the fact and expert discovery cut-off
21
21    dates. The City reserves the right to object to any discovery sought by Plaintiffs that
22
22    violates the spirit or letter of the Court’s findings in its Order granting Plaintiffs’ motion
23
23    for leave to file a second amended complaint, including that found at page 6, line 21-24
24
24    of the Order: “Plaintiffs are reminded that leave to amend to add allegations relevant to
25
25    the New VHO is not an invitation for Plaintiffs to bootstrap new allegations to claims
26
26    that are only relevant to the Original VHO. The door has closed on Plaintiffs’
27
27
28
28
      1
        All proposed dates are dependent on the parties’ availability and cooperation, and also on potential
      impacts from the ongoing COVID-19 pandemic.


                                                               Case No. 3:17-CV-02324-AJB-DEB
Case 3:17-cv-02324-AJB-DEB Document 182 Filed 07/09/21 PageID.4469 Page 8 of 11




 11   opportunity to develop their theory of the case as to the Original VHO.” (Doc. No. 133.)
 22   In making this statement of discovery intentions, the City is not waiving its right to
 33   object to Plaintiff’s anticipated discovery, or to add to its own discovery plan, as factual
 44   and legal theories are discovered or revealed in the course of the litigation.
 55      III.   Settlement Negotiations
 66         As noted above, from March 2019 through the end of August 2019, the parties
 77
      were engaged in active settlement negotiations, including participating in three
 88
      settlement conferences with Judge Berg. Most recently, on May 20, 2021 the parties
 99
      participated in an all-day, virtual, private mediation session through ADR Services with
10
10
      Hon. Carla M. Woehrle (Ret.) presiding. The parties have been as yet unable to reach
11
11
      any agreement regarding settlement, but Plaintiffs and Defendant remain open to further
12
12
13    discussions as the case progresses.
13
14       IV.    Dispositive Motions
14
15          The parties have included in the proposed schedule a deadline for filing
15
16
16
      dispositive motions: April 22, 2022. The parties intend this deadline to include both
17
17    Daubert motions and motions for summary judgment.
18
18
19
19
      Dated: July 9, 2021              FISH & RICHARDSON P.C.
20
20
21
21                                      By: /s/ Madelyn S. McCormick
22
22
                                             Michael A. Amon, SB # 226221
23
23                                           Amon@fr.com
                                             Madelyn S. McCormick, SB # 320063
24
24                                           MMcCormick@fr.com
25
25                                           FISH & RICHARDSON P.C.
                                             12860 El Camino Real, Suite 400
26
26                                           San Diego, CA 92130
27
27                                           Telephone: (858) 678-5070
28                                           Fax: (858) 678-5099
28


                                                         Case No. 3:17-CV-02324-AJB-DEB
Case 3:17-cv-02324-AJB-DEB Document 182 Filed 07/09/21 PageID.4470 Page 9 of 11




 11                                   Maria Foscarinis, DC SB # 397792
                                      (Admitted Pro Hac Vice)
 22                                   mfoscarinis@nlchp.org
 33                                   NATIONAL LAW CENTER ON
                                      HOMELESSNESS AND POVERTY
 44
                                      2000 M Street, NW, Suite 210
 55                                   Washington, DC 20036
 66                                   Telephone: (202) 638-2835 x 102
                                      Fax: (202) 628-2737
 77
 88                                   Ann E. Menasche, SB # 74774
                                      Ann.menasche@disabilityrightsca.org
 99                                   Lili Graham, SB # 284264
10                                    Lili.Graham@disabilityrightsca.org
10
                                      DISABILITY RIGHTS CALIFORNIA
11
11                                    530 B Street, Suite 400
12
12                                    San Diego, CA 92101
                                      Telephone: (619) 814-8524
13
13                                    Fax: (619) 239-7906
14
14
                                      Benjamin Conway, SB # 246410
15
15                                    ben.conway@disabilityrightsca.org
16
16                                    DISABILITY RIGHTS CALIFORNIA
17                                    350 S. Bixel St., Suite 290
17
                                      Los Angeles, CA 90017
18
18                                    Telephone: (213) 213-8000
19                                    Fax: (213) 213-8001
19
20
20                                    Stuart Seaborn, SB # 198590
21
21                                    sseaborn@dralegal.org
                                      Shira J. Tevah, SB # 307106
22
22                                    stevah@dralegal.org
23
23                                    DISABILITY RIGHTS ADVOCATES
                                      2001 Center Street, 4th Floor,
24
24                                    Berkeley, CA 94704
25
25                                    Telephone: (510) 665-8644
26                                    Fax: (510) 665-8511
26
27
27                                    Robert Scott Dreher, SB # 120527
28                                    scott@dreherlawfirm.com
28
                                      DREHER LAW FIRM

                                                Case No. 3:17-CV-02324-AJB-DEB
Case 3:17-cv-02324-AJB-DEB Document 182 Filed 07/09/21 PageID.4471 Page 10 of 11




  11                                  350 W. Ash, Ste. 101
                                      San Diego, CA 92101
  22                                  Telephone: (619) 230-8828
  33
                                      Patricia Syverson, SB # 203111
  44
                                      psyverson@bffb.com
  55                                  BONNETT FAIRBOURN FRIEDMAN &
  66                                  BALINT PC
                                      600 West Broadway, #900
  77                                  San Diego, CA 92101
  88                                  Telephone: (619) 798-4292
                                      Fax: (602) 274-1199
  99
 10                                   Manfred P. Muecke, SB # 222893
 10
                                      mmuecke@manfredapc.com
 11
 11                                   MANFRED, APC
 12
 12                                   1350 Columbia Street, Suite 603
                                      San Diego, CA 92101
 13
 13                                   Telephone: (619) 550-4005
 14
 14
                                      ATTORNEYS FOR PLAINTIFFS
 15
 15
 16
 16    Dated: July 9, 2021        CITY OF SAN DIEGO
 17
 17
                                  By: /s/ Lilys D. McCoy
 18
 18
 19                                   Lilys D. McCoy, SB # 156918
 19                                   LMcCoy@sandiego.gov
 20
 20
                                      CITY OF SAN DIEGO
                                      Office of the City Attorney
 21
 21                                   1200 Third Avenue, Suite 1100
 22
 22                                   San Diego, CA 92102-4100
                                      Telephone: (619) 533-5800
 23
 23                                   Fax: (619) 533-5856
 24
 24
 25                                   ATTORNEYS FOR DEFENDANT
 25
 26
 26
 27
 27
 28
 28


                                                 Case No. 3:17-CV-02324-AJB-DEB
Case 3:17-cv-02324-AJB-DEB Document 182 Filed 07/09/21 PageID.4472 Page 11 of 11




  1                              CERTIFICATE OF SERVICE
  2         The undersigned hereby certifies that a true and correct copy of the above and
  3   foregoing document has been served on July 9, 2021, to all counsel of record who are
  4
      deemed to have consented to electronic service via the Court’s CM/ECF system per
  5
      Civil Local Rule 5.4. Any other counsel of record will be served by U.S. mail,
  6
      facsimile and/or overnight delivery.
  7
  8
                                             By: /s/ Madelyn S. McCormick
  9                                                Madelyn S. McCormick
 10
 10
 11
 11
 12
 12
 13
 13
 14
 14
 15
 15
 16
 16
 17
 17
 18
 18
 19
 19
 20
 20
 21
 21
 22
 22
 23
 23
 24
 24
 25
 25
 26
 26
 27
 27
 28
 28

                                             1        Case No. 3:17-CV-02324-AJB-DEB
